

Exhibit 10.37
Staples, Inc.
Senior Executive Long Term Disability
Supplemental Coverage Reimbursement Policy
 
Coverage under the Company's Group Long Term Disability (LTD) Plan, which only
covers base salary, and Supplemental LTD Plan, which covers any excess base
salary and bonus, are fully paid for by our associates.  For senior executives
earning an annual base salary in excess of $400,000 and electing supplemental
LTD coverage prior to certain changes reducing the maximum monthly benefit,  the
Company annually reimburses through bonuses (on a grossed up basis) premiums
related to any supplemental LTD coverage due to base salary, and the Company
expects such annual aggregate bonuses to be approximately $32,000.







